DETAILED ACTION
This Office action is further in response to Applicant’s pre-brief conference request filed 12/28/2020.
Claims 22-25 are allowed.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 24 was objected to but has been amended to correct any potentially redundant terminology.
Claim 24 was also objected to but has been amended to correct a typographical error and now correctly recites “typological data.”

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with L. Jeffrey Kelly on 02/23/2021.

The application has been amended as follows:

1-21. 	(Canceled)


ingesting and processing a set of reference data by a first analytics engine to compile a first set of characteristic data for the first analytics engine with respect to the set of reference data;
ingesting and processing the set of reference data by a second analytics engine to compile a second set of characteristic data for the second analytics engine with respect to the set of reference data;
compiling the first set of characteristic data for the first analytics engine with respect to processing the set of reference data, wherein the first set of characteristic data comprises a collection of properties, traits, attributes, or factors that characterize the behavior of the first analytics engine with respect to the set of reference data;
compiling the second set of characteristic data for the second analytics engine with respect to processing the set of reference data, wherein the second set of characteristic data comprises a collection of properties, traits, attributes, or factors that characterize the behavior of the second analytics engine with respect to the set of reference data;
comparing the first set of characteristic data against the second set of characteristic data to determine a set of distinct attributes for each of the first and second analytics engines, wherein the respective sets of distinct attributes distinguish the first analytics engine from the second analytics engine with respect to the set of reference data; 
selecting one of the first or second analytics engines based on the set of distinct attributes for the first and second analytics engines; and
processing a set of content data to generate a valid results-set using the selected analytics engine.



24. 	(Currently Amended) A computer-implemented method for comparing and selecting one analytics engine from a plurality of analytic engines, the method comprising:
ingesting a set of reference data by a first analytics engine to compile a first set of characteristic data for the first analytics engine with respect to the set of reference data;
ingesting the set of reference data by a second analytics engine to compile a second set of characteristic data for the second analytics engine with respect to the set of reference data;
compiling the first set of characteristic data for the first analytics engine with respect to the set of reference data, wherein the first set of characteristic data comprises a collection of properties, traits, attributes, or factors that characterize the behavior of the first analytics engine with respect to the set of reference data;
compiling the second set of characteristic data for the second analytics engine with respect to the set of reference data, wherein the second set of characteristic data comprises a collection of properties, traits, attributes, or factors that characterize the behavior of the second analytics engine with respect to the set of reference data;
comparing the first set of characteristic data against the second set of characteristic data to determine a set of distinct attributes for each of the first and second analytics engines, wherein the respective sets of distinct attributes comprise a set of computing cost data, a set of resource data, a set of precision-indicative data, a set of recall-indicative data, a set of typological data, and a set of error-event data; 
the first and second analytics engines, suggested or recommended analytics engines, or analytics engines related to either the first or second analytics engines;
selecting one of the analytics engines from the set of candidate analytics engines based on the set of distinct attributes for the first and second analytics engines; and
processing a set of content data to generate a valid results-set using the selected analytics engine, wherein the set of content data is related to the set of reference data.

25. 	(Previously Presented) The method of claim 24, wherein the set of content data comprises a larger data set from which the set of reference data was extracted, a data set that shares one or more characteristics with the reference data set, or a subset of the reference data set.

Allowable Subject Matter
Claims 22-25 are allowed.
Claims 22-23 are method claims.
Claims 24-25 are method claims.
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

Shiraishi1, Yu2, and Mascaro3 and newly cited reference Liu4.

	Shiraishi teaches in FIG. 2, ¶ 0049 management of different analysis engines, shown in FIGs. 6-7, ¶ 0058-0060 to include respective analysis process results.
Shiraishi further teaches in FIG. 2 characteristics such as an analysis accuracy and a required time for analysis corresponding to each row present in the table, each one including a particular engine, a particular parameter set, and more.
	
	Yu teaches applying methods to source code to generate respective structure signatures and operations signatures (¶ 0030-0032, 0035). The resultant signatures are applied in a comparison (¶ 0046), in which, if the methods applied against the source codes differ, the signatures will also differ.

	Mascaro teaches (FIG. 2, ¶ 0075-0082) using attributes/characteristics to determine which interchangeable analytics module to select and apply.

	Liu teaches (col. 11, line 58-col. 12, line 10) performance data for the analysis modules 126-130 of FIG. 1 and analyzing said performance data to allow the execution of corrective actions.



The combination of prior art (even including newly cited reference Liu) does not appear to address taking the performance of analysis engines (and not their actual output) with regards to a control set of data and analyzing it to provide optimal analysis for future data.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        February 25, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Shiraishi et al., U.S. Patent Application Publication No. 2014/0026136
        2 Yu et al., U.S. Patent Application Publication No. 2017/0177330
        3 Mascaro et al., U.S. Patent Application Publication No. 2016/0148322
        4 Liu et al., U.S. Patent No. 7,788,198